Citation Nr: 1641816	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  15-20 969	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 30, 2007, Board of Veterans' Appeals (Board) decision that affirmed the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA.

(The issues of entitlement to an earlier effective date for the award of service connection for left wrist arthritis and entitlement to an increased initial evaluation for left wrist arthritis are the subject of a separate Board decision with a different docket number.)


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This matter is before the Board from the moving party's October 2014 motion that a May 30, 2007, Board decision that affirmed the termination by VA's General Counsel of the appellant's VA accreditation as an agent contained CUE.


FINDINGS OF FACT

1. On May 30, 2007, the Board issued a decision affirming the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA.

2. The moving party subsequently appealed the May 30, 2007, Board decision to the United States Court of Appeals for Veterans Claims (Court), which affirmed the Board's decision by a May 2009 memorandum decision.

3. The moving party appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which affirmed the May 2009 Court decision by a May 2010 per curium panel decision.

4. The correct facts, as known at the time, were before the Board in May 2007.

5. There is no showing that the Board misapplied the law as it existed at the time of the May 2007 decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the May 30, 2007, Board decision which affirmed the termination by VA's General Counsel of the appellant's VA accreditation as an agent to represent claimants before VA on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  Nevertheless, the Board notes that the moving party has been accorded ample opportunity to present his contentions, and there is no indication he has further argument to present.

The moving party has alleged CUE in a May 30, 2007, Board decision that affirmed an April 2005 decision to terminate the moving party's VA accreditation as an agent to represent claimants before VA.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2015).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts as they were known at the time were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403 (2015).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2015).  Subsequently developed evidence may not be considered in determining whether CUE existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2015).  CUE "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Rule 1403 offers the following examples of situations that are not CUE - (1) Changed diagnosis - A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist - The Secretary's failure to fulfill the duty to assist; (3) Evaluation of evidence - A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in Fugo that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id. at 44.  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2015).

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with the requirements set forth in this paragraph, shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, failure to apply the benefit-of- the-doubt or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

In the moving party's October 2014 motion, he asserted that the Board committed CUE in its May 30, 2007, decision affirming the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA.  Specifically, the moving party asserted the following instances of CUE in the May 2007 Board decision.  

Initially, the Board notes that all final Board decisions are subject to revision [for CUE] except: (1) decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In the May 30, 2007, decision, the Board affirmed the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA.  The moving party was notified of that decision and appealed the denial to the Court, which affirmed the Board's determination in a May 2009 memorandum decision.  See El Malik v. Shinseki, No. 07-2026 (Ct. Vet. App. May 4, 2009).  The moving party was notified of the Court's decision and appealed the decision to the Federal Circuit pursuant to 38 U.S.C.A. § 7292(a).  In a May 7, 2010, panel decision, the Federal Circuit affirmed the Court's affirmance of the decision of the Board's affirmance of the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA because the moving party's central contentions were beyond the Federal Circuits jurisdiction and the constitutional issue he raised lacked merit.  See El Malik v. Shinseki, No. 2009-7149, Fed. Cir. May 7, 2010.  The moving party was notified of the Federal Circuit's affirmance and did not file a petition of certiorari with the United States Supreme Court.  Thus, the Federal Circuit's decision became final 90 days after entry of the adverse appellate decision.  38 U.S.C.A. §§ 7291 and 7292; Fed. Cir. R. 4 (a)(1)(B); 28 U.S.C. § 2101.

On these facts, the Board's May 30, 2007, decision was subsumed by May 2009 memorandum decision of the Court which affirmed the Board's decision, and the Federal Circuit's May 2010 decision that then affirmed the Court's May 2009 decision.  The Court's May 2009 decision and the Federal Circuit's May 2010 decisions are not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.  Therefore, if the moving party wishes to challenge a prior decision based upon CUE, he would have to do so through an appropriate motion for extraordinary relief from the Court, which has not been filed in this case.

However, even assuming arguendo that the Board does have jurisdiction to consider the moving party's CUE motion, for the reasons discussed below, the Board finds there is not CUE in the May 30, 2007, and revision of that decision is not warranted.

First, the moving party essentially asserts that the Board erred in determining that he was afforded a proper hearing, specifically contending that the hearing officer failed to discuss if suspension as opposed to termination of accreditation was an appropriate remedy.  With regard to this assertion, the Board noted in the May 2007 decision that, in accordance with 38 C.F.R. § 14.633(f), a hearing was conducted in February 2003 at the moving party's request.  With respect to the content of this hearing, the Board notes the moving party chose to appear without representation, and was afforded the opportunity to submit testimony and evidence on his behalf.  The moving party was free to present testimony and evidence pertaining to suspension versus termination of his accreditation had he chosen to do so.

38 C.F.R. § 14.633(f) does not include specific requirements regarding the evidence and/or argument to be submitted, nor does it create a burden on the hearing officer to ensure all potential remedies regarding accreditation are discussed.  Thus, to the extent the moving party asserts the hearing officer should have discussed the remedy of suspension of accreditation, such an assertion is akin to a contention that VA failed in its duty to assist which, as noted above, does not rise to the level of CUE.  See 38 C.F.R. § 20.1403(d).

Second, the moving party asserts the May 2007 Board decision contained CUE in not considering suspension as a potential alternative to termination of his accreditation.  On the contrary, the May 2007 decision is clear that the Board was well aware of the alternative to suspend the moving party's accreditation.  See May 30, 2007, Board decision at 12 ("[t]he Secretary...may suspend or exclude from further practice before the Department....") (emphasis added).  Thus, it cannot be found that the Board did not consider the correct laws in effect at the time of the May 2007 decision.

In his October 2014 motion, the moving party cited an unpublished February 2012 decision by the Court which found the Board had provided inadequate reasons and bases in finding that the hearing officer and VA's General Counsel considered suspension as an alternate remedy in that case.  See generally Stanley v. Shinseki, No. 09-4142 (Ct. Vet. App. February 2012).  Initially, the Board notes that unpublished, single-Judge memorandum decisions of the Court are non-precedential.  See U.S. Vet. App. R. 30(a).  Furthermore, while the facts of the instant case may seem similar to those in Stanley, the Board notes that, unlike in this case, the Board decision in Stanley had not become final.  Thus, the appellant in Stanley was not required to overcome the significant burden of identifying CUE in the Board decision at issue.

In affirming the termination of the moving party's accreditation in the May 2007 decision, the Board discussed the evidence at length and determined that termination of his accreditation was an appropriate remedy.  What the moving party perceived as an inadequate discussion as to why the Board determined suspension of accreditation was not an appropriate remedy is essentially an assertion that the Board misweighed or failed to properly evaluate the evidence in the May 2007 decision.  Again, allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

In sum, despite the moving party's allegations, the Board specifically considered the applicable law as it pertained to suspension or termination of accreditation in its May 2007 decision.  To the extent the moving party disagrees with the Board's evaluation of the evidence, or asserts improper development or inadequate discussion regarding the Board's determination, these allegations do not rise to the level of CUE.  Therefore, the facts do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, but for the alleged errors.  38 C.F.R. § 20.1403(c); Russell, 3 Vet. App. 310.


ORDER

A May 30, 2007, Board decision did not contain CUE in affirming the termination by VA's General Counsel of the moving party's VA accreditation as an agent to represent claimants before VA; the motion to revise or reverse that decision is denied.




                       ____________________________________________
	GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



